      Case 1:17-cv-00280-LJV-LGF Document 25 Filed 05/18/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ROBERT G. HAZZARD,

              Plaintiff,

       v.                                                17-CV-280
                                                         DECISION & ORDER
 ANDREW SAUL,
 Commissioner of Social Security,

              Defendant.




      The plaintiff, Robert G. Hazzard, is a prevailing party in this social security

benefits action. His counsel’s motion for attorney’s fees under 42 U.S.C. § 406(b)(1)(A)

is now before this Court. Docket Item 20. The Commissioner opposes the motion,

arguing that the request for fees was a day late. Docket Item 22. For the reasons that

follow, this Court grants Hazzard’s counsel’s motion.


                                      TIMELINESS


      The Social Security Administration issued Hazzard a notice of award on April 16,

2020. Docket Item 20-1 at 2. Hazzard’s attorney filed his request for fees 66 days later,

on June 21, 2019. Id. At that time, Local Rule 5.5(g)(1) required that section

406(b)(1)(A) motions be filed within 65 days of such notice. But on August 2, 2019, the

Second Circuit held that section 406(b)(1)(A) motions must be filed within 14 days of

such notice. See Sinkler v. Berryhill, 932 F.3d 83, 87-88 (2d Cir. 2019).

      Hazzard’s motion therefore is untimely; nevertheless, and under the

circumstances presented here, this Court will excuse the delay. See id. at 89 (“[D]istrict
       Case 1:17-cv-00280-LJV-LGF Document 25 Filed 05/18/20 Page 2 of 4




courts are empowered to enlarge that filing period where circumstances warrant.”).

First, Hazzard’s counsel was justified in relying on the local rule in place at the time, and

under that rule, the request was only one day late. Moreover, that one day did not

prejudice anyone or anything, and under such circumstances, courts are empowered to

forgive such a minimal delay. See id. at 90 (explaining that “where, as here, the rule

itself affords courts the discretion to alter a specified filing time, we will generally defer

to a district court in deciding when such an alteration is appropriate in a particular

case”). In sum, because “the law regarding the time requirements for filing [section]

406(b) motions was unsettled at the time [Hazzard’s] counsel received the [n]otice of

[a]ward, and . . . there does not appear to be prejudice to either party,” this Court will

exercise its discretion to enlarge the 14-day filing period. See Dillon v. Saul, 2020 WL

360966, at *3 (W.D.N.Y. Jan. 22, 2020). 1


                   REASONABLENESS OF THE REQUESTED FEES


       Section 406(b)(1)(A) provides:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due
       benefits to which the claimant is entitled by reason of such judgment, and
       the Commissioner of Social Security may, notwithstanding the provisions of
       section 405(i) of this title, but subject to subsection (d) of this section, certify
       the amount of such fee for payment to such attorney out of, and not in
       addition to, the amount of such past-due benefits. In case of any such
       judgment, no other fee may be payable or certified for payment for such
       representation except as provided in this paragraph.


       1
         The Commissioner also argued that Hazzard’s counsel had failed to “attest that
[he] has informed [the] plaintiff of the request.” Docket Item 22 at 3. Hazzard’s counsel
subsequently filed a certificate of service indicating that he had informed Hazzard of the
fees requested, Docket Item 23, and thus this objection is moot.
                                                2
      Case 1:17-cv-00280-LJV-LGF Document 25 Filed 05/18/20 Page 3 of 4




       Hazzard was awarded $ 65,989.48 in past-due benefits. Docket Item 20-1 at 2.

His counsel seeks $16,497.37 in fees, which is 25% of the past-due benefits and is

consistent with the contingent-fee agreement that provides for attorney’s fees in the

amount of 25% of any recovery. Id. at 5.

       Having reviewed counsel’s fee request and supporting documentation, this Court

finds that the requested fee is reasonable based on counsel’s experience in social

security law, the character of the representation provided, and the favorable results

achieved. See Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). Moreover, there is no

indication that this fee is a windfall. 2 Id. The $16,497.37 fee request therefore is

granted under 42 U.S.C. § 406(b)(1)(A).

       By stipulation approved and ordered on September 3, 2019, this Court previously

awarded Hazzard’s counsel $6,250.03 in fees under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412(d). Docket Items 18, 19. Because the fees granted above

exceed the EAJA fees, his counsel must refund the EAJA fees to him. See Wells v.

Bowen, 855 F.2d 37, 42 (2d Cir. 1988).




       2
           While the fee here constitutes an hourly rate of $507.61, see Docket Item 20-1
at 6—high by Western New York standards—the precedent cited in counsel’s fee
application and the incentive necessary for counsel to take contingency-fee cases
weigh in favor of approving the fee here. See Gisbrecht, 535 U.S. at 808 (noting that “a
record of the hours spent representing the claimant” can be used by the court “as an aid
to [its] assessment of the reasonableness of the fee yielded by the fee agreement”).
                                             3
       Case 1:17-cv-00280-LJV-LGF Document 25 Filed 05/18/20 Page 4 of 4




                                        ORDER


         In light of the above,

         IT IS HEREBY ORDERED that Hazzard’s motion for attorney’s fees under

42 U.S.C. § 406(b)(1)(A) in the amount of $16,497.37, Docket Item 20, is GRANTED;

and it is further

         ORDERED that counsel for Hazzard shall refund the $6,250.03 EAJA fees to

Hazzard within 14 days of the entry date of this decision and order.

         SO ORDERED.

Dated:          May 18, 2020
                Buffalo, New York



                                             /s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                            4
